DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, 15, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said second suspension component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "said portal box" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the stock axle" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the stock axle" in line 11.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham (US 2021/0402875).  Pham discloses:
With regard to claim 1 - A steering and suspension assembly for the rear wheels of an off-road vehicle, comprising: 
a) a first suspension component 110A; 
b) a first steering component 120; 
c) a CV axle 130; 
d) a wheel hub assembly 16 for mounting a wheel, directly or indirectly, to the CV axle; 
e) a hydraulic steering assembly 122’ for moving the first steering component a distance effective to turn the vehicle at least 2 degrees (see Fig. 2B) in either direction when the assembly is mounted, directly or indirectly, to said wheel hub assembly;
f) a first suspension connection bracket 114 for connecting the first suspension component to the wheel hub assembly 16; and 
g) a first steering connection bracket 118 for connecting the first steering component to the wheel hub assembly 16.

With regard to claim 2 - wherein said first suspension component 110A is an A-arm.

With regard to claim 3 - wherein said first steering component 120 is a tie rod.

With regard to claim 8 - wherein the assembly further includes a shock absorbing strut (“The illustrated scenario features a Macpherson strut suspension” – [0023]).

With regard to claim 9 - wherein the hydraulic steering assembly is effective for moving the first steering component a distance effective to turn the vehicle at least 6 degrees (see Fig. 2B) in either direction when the assembly is mounted to a wheel hub.

With regard to claim 10 - wherein the hydraulic steering assembly is effective for moving the first steering component a distance effective to turn the vehicle at least 10 degrees (Fig. 2B) in either direction when the assembly is mounted to a wheel hub.

With regard to claim 12 - wherein the CV axle 130A comprises an inner CV joint 132A adapted to allow the vehicle's drive shaft to transmit power through a variable angle, at constant rotational speed, from the vehicle's drive shaft to the central axle portion of the CV axle.

With regard to claim 13 - wherein the CV axle 130A comprises an outer CV joint 132B adapted to transmit power through a variable angle, at constant rotational speed, from the central axle portion of the CV axle to the wheel hub assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mergener (US 8,651,223) in view of Eaton et al (US 2017/0097084).  Mergener discloses a steering and suspension assembly for the rear wheels of an off-road vehicle, comprising: 
a first steering component 22; 
a wheel hub assembly (Fig. 2, element 24 connected thereto) for mounting a wheel 16, directly or indirectly; 
a hydraulic steering assembly 34 for moving the first steering component 22 a distance effective to turn the vehicle at least 2 degrees (see Figs. 2 and 3; “In one embodiment, the turning angle of each front tire and wheel may be between about 5 degrees and about 20 degrees greater than the turning angle of each rear tire and wheel.” – Column 2, lines 61-63) in either direction when the assembly is mounted, directly or indirectly, to said wheel hub assembly; and 
a first steering connection bracket 24 for connecting the first steering component to the wheel hub assembly 24.
	Mergener fails to explicitly disclose a first suspension component 110A, a CV axle 130, and a first suspension connection bracket 114 for connecting the first suspension component to the wheel hub assembly 16.  Eaton teaches a suspension for a rear vehicle wheel comprising:
a first suspension component 96; 
a first steering component 98;
a CV axle 91; 
a wheel hub assembly 20 for mounting a wheel, directly or indirectly, to the CV axle 91; 
a first suspension connection bracket 271 for connecting the first suspension component 96 to the wheel hub assembly 20; and 
a first steering connection bracket 276 for connecting the first steering component to the wheel hub assembly 20.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the steering and suspension assembly for the rear wheels of an off-road vehicle with the teaching of Eaton so as to include a first suspension component, a CV axle, and a first suspension connection bracket for connecting the first suspension component to the wheel hub assembly to allow for increased ride comfort and stability of the vehicle.

With regard to claim 2, Eaton teaches wherein said first suspension component 96 is an A-arm.

With regard to claim 3, Mergener discloses wherein said first steering component 22 is a tie rod.

With regard to claim 4, Mergener discloses a hydraulic fluid line 62, 68 for providing hydraulic power sufficient to cause said first steering component 22 to move a distance effective to turn the vehicle at least 2 degrees in either direction (Fig. 2).

With regard to claim 5, Mergener discloses wherein said hydraulic fluid line 62, 68 provides hydraulic power to a steering component tie rod 22.

With regard to claim 6, Mergener fails to disclose a second suspension component and a second suspension connection bracket.  Eaton teaches wherein the assembly further includes a second suspension component 97, and a second suspension connection bracket 273 for connecting the second suspension component 97 to the wheel hub assembly 20.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the steering and suspension assembly for the rear wheels of an off-road vehicle with the teaching of Eaton so as to include a second suspension component and a second suspension connection bracket for connecting the first suspension component to the wheel hub assembly to allow for further increased stability of the vehicle.

With regard to claim 7, Eaton teaches wherein said first suspension component 96 is an upper A-arm, and said second suspension component 97 is a lower A-arm.

With regard to claim 9, Mergener discloses wherein the hydraulic steering assembly 34 is effective for moving the first steering component a distance effective to turn the vehicle at least 6 degrees (see Fig. 2) in either direction when the assembly is mounted to a wheel hub.

With regard to claim 10, Mergener discloses wherein the hydraulic steering assembly is effective for moving the first steering component a distance effective to turn the vehicle at least 10 degrees (Fig. 2) in either direction when the assembly is mounted to a wheel hub.

With regard to claim 11, Mergener fails to explicitly disclose wherein said wheel hub assembly comprises a portal box assembly.  Eaton teaches the wheel hub assembly as comprising a portal box assembly 35.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the steering and suspension assembly for the rear wheels of an off-road vehicle with the teaching of Eaton so as to include a portal box for connecting the first suspension component to the wheel hub assembly to allow for increased ground clearance.

With regard to claim 12, Eaton teaches wherein the CV axle 91 comprises an inner CV joint 93 adapted to allow the vehicle's drive shaft to transmit power through a variable angle, at constant rotational speed, from the vehicle's drive shaft to the central axle portion of the CV axle.

With regard to claim 13, Eaton teaches wherein the CV axle 91 comprises an outer CV joint 93 adapted to transmit power through a variable angle, at constant rotational speed, from the central axle portion of the CV axle to the wheel hub assembly.

With regard to claims 14 and 15, Eaton teaches the portal box comprises: 
i) a housing 36 having a rear wall 51, a front wall 25, and a side wall, wherein the rear wall 51 includes a vehicle axle opening 59 effective to receive the end of said CV axle 91, and wherein the front wall 25 includes an output shaft opening 26 effective to allow an output shaft 94 to extend outward from the housing; 
ii) a linking mechanism 39, 41 housed in the housing and effective for linking a CV axle 91 received in the vehicle axle opening to an output shaft 94; 
iii) an output shaft 94 operably connectable via the linking mechanism to the CV axle 91, and effective to rotate upon rotation of the stock axle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mergener and Eaton, as applied to claims 1-7 and 9-15, above, and further in view of Bennett et al (US 7,316,288).  Mergener fails to explicitly disclose wherein the assembly further includes a shock absorbing strut.  Bennett teaches a steering and suspension assembly for the rear wheels of an off-road vehicle comprising a shock absorbing strut 2292.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the steering and suspension assembly for the rear wheels of an off-road vehicle of Mergener and Eaton with the teaching of Bennett’s shock absorbing strut to absorb or dampen the effects of the terrain on the vehicle body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	August 24, 2022